



Exhibit 10.117
 
MEMBERSHIP INTEREST PURCHASE AND CONTRIBUTION AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”),
dated as of December 28, 2006, by and among NKFGMS Owners, LLC, a Delaware
limited liability company (the “Company”), The Gale Construction Services
Company, L.L.C., a Delaware limited liability company (the “Mack-Cali Member”),
NKFFM Limited Liability Company, a New Jersey limited liability company (the
“Newmark Member”), Scott Panzer (“Panzer”), Ian Marlow (“Marlow”), Newmark &
Company Real Estate, Inc. d/b/a Newmark Knight Frank, a New York corporation
(“Newmark”), and Mack-Cali Realty, L.P., a Delaware limited partnership (“M-C
Realty”).
 
WHEREAS, the Mack-Cali Member owns all of the issued and outstanding membership
interests (the “Gale Global Membership Interests”) of Gale Global Facility
Services, L.L.C. (“Gale Global”);
 
WHEREAS, Gale Global is engaged in the Gale Global Business;
 
WHEREAS, the Mack-Cali Member desires to contribute to the Company the Gale
Global Membership Interests in exchange, in part, for Company Membership
Interests;
 
WHEREAS, the Newmark Member desires to contribute to the Company cash and
perform certain services for the Company in exchange for Company Membership
Interests;
 
WHEREAS, Marlow desires to contribute to the Company cash and perform
professional services for the Company in exchange for Company Membership
Interests; and
 
WHEREAS, Panzer desires to contribute to the Company cash in exchange for
Company Membership Interests.
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the parties
hereby agree as follows:
 
Article I  
 
DEFINITIONS
 
Section 1.01  Certain Defined Terms.  For purposes of this Agreement:
 
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
 
“Affiliate” means, with respect to any Person (the “Subject Person”), any:
(i) direct or indirect shareholder, partner, member, employee, officer,
director, manager, owner, or agent of, or (in the case where such Subject Person
is a Member, any Manager appointed by, such Subject Person) or, otherwise, any
Person that has any direct or indirect (including, without limitation, voting)
interest in, and/or any managerial control over, such Subject Person, or any
other Person acting for or on behalf of such Subject Person; (ii) any member of
the family of such Subject Person or any Person referred to in clause (i) above
(within the meaning of Section 267(c)(4) of the Code, except that for this
purpose, a legally adopted child of any individual shall be treated as a child
of such individual by blood); (iii) Person that has any direct or indirect
voting control (including by contractual arrangement) over such Subject Person
or any Person referred to in clause (i) above; (iv) Person in which such Subject
Person and/or any one or more of the Persons referred to in clauses (i) or (ii)
above owns or possesses (including by contractual arrangement), directly or
indirectly, any beneficial or voting interest; and (iv) any of the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing Persons referred to in clauses (i)
through (iv) above, as well as any “Affiliate” thereof.
 
 

--------------------------------------------------------------------------------


 
“Ancillary Agreements” means (i) the Loans, Sale and Services Agreement, and
(ii) the Company Operating Agreement.
 
“Claim” means all actions, suits or claims or legal, administrative or arbitral
proceedings or investigations.
 
“Company Interest” means a membership interest in the Company issued in
accordance with, and subject to, the Company Operating Agreement.
 
“Company Member” shall mean a Person admitted as a Member of the Company in
accordance with the Company Operating Agreement.
 
“Company Operating Agreement” means the Operating Agreement of the Company,
dated as of December 28, 2006, by and among the Company, the Mack-Cali Member,
the Newmark Member, Marlow and Panzer, as such agreement may be amended from
time to time in accordance with its terms.
 
“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.
 
“Disclosure Schedule” means the Disclosure Schedule attached hereto and
delivered in connection with this Agreement.
 
“Encumbrance” means any security interest, pledge, charge, option, right,
hypothecation, mortgage, lien, claim or other encumbrance.
 
“Gale Global Business” means the business operated by Gale Global and the Gale
Subsidiaries on the date hereof.
 
“Gale Subsidiaries” means the subsidiaries of Gale Global listed in Section
3.02(a) of the Disclosure Schedule.
 
“Governmental Authority” means any foreign, federal, national, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency, board, bureau, agency, instrumentality or
commission or any court, tribunal, or judicial or arbitral body.
 
 
2

--------------------------------------------------------------------------------


 
“Knowledge of the Mack-Cali Member” means the knowledge of Mitchell Hersh, Barry
Lefkowitz, Marlow and Roger Thomas.
 
“Knowledge of the Newmark Member” means the knowledge of Barry Gosin, Panzer and
Joseph Rader.
 
“Law” means any foreign, federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law) in effect as of the date
hereof.
 
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law, Action or Order and those
arising under any contract, agreement, arrangement, commitment or other
undertaking.
 
“Loans, Sale and Services Agreement” means the Loans, Sale and Services
Agreement, dated the date hereof, in the form executed by Newmark, the Company
and the Mack-Cali Member.
 
“Marlow Certificate” means the certificate, dated the date hereof, executed and
delivered by Marlow to the Mack-Cali Member, a copy of which is attached hereto
as Exhibit A, upon which the Mack-Cali Member is relying in part in making the
representations and warranties set forth in Article III hereof.
 
“Material Adverse Effect” means a material adverse effect on the results of the
operation or financial condition of a Person and its Affiliates, taken as a
whole.
 
“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any Governmental Authority.
 
“Original Gale Agreement” means the Membership Interest Purchase and
Contribution Agreement, by and among Mr. Stanley C. Gale (“Stanley”), SCG
Holding Corp. (together with Stanley, the “Gale Sellers”), Mack-Cali Realty
Acquisition Corp., and Mack-Cali Realty L.P., dated as of March 7, 2006, as
amended on March 31, 2006, May 9, 2006, August 3, 2006, September 25, 2006,
October 11, 2006, November 15, 2006 and December 19, 2006, a full copy of which
has been delivered to Newmark. Capitalized terms used in exhibits attached to
this Agreement which include provisions of the Original Gale Agreement, and
capitalized terms specifically referring to the Original Gale Agreement, shall
have the meanings ascribed to such terms in the Original Gale Agreement.
 
“Permitted Encumbrances” means (a) statutory liens for current Taxes not yet due
or delinquent (or which may be paid without interest or penalties) or the
validity or amount of which is being contested in good faith by appropriate
proceedings, or (b) mechanics’, carriers’, workers’, repairers’ and other
similar liens arising or incurred in the ordinary course of business relating to
obligations as to which there is no default or the validity or amount of which
is being contested in good faith by appropriate proceedings, or pledges,
deposits or other liens securing the performance of bids, trade contracts,
leases or statutory obligations (including workers’ compensation, unemployment
insurance or other social security legislation).
 
 
3

--------------------------------------------------------------------------------


 
“Person” means any individual, partnership, firm, corporation, limited liability
company, joint venture, limited public company, limited liability partnership,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act.
 
“Subsidiary” means a Person in which another Person owns or controls, directly
or indirectly, more than 50% of the beneficial or voting interest of such
Person, or has the power to direct or cause the direction of the management and
policies of such Person whether through the ownership of such voting securities,
by contract or otherwise.
 
Article II  
 
PURCHASE AND SALE
 
Section 2.01  Contributions and Consideration. 
 
(a)  Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Mack-Cali Member shall contribute, sell, assign, transfer and
deliver to the Company all of the Gale Global Membership Interests, and the
Company shall accept as a capital contribution from the Mack-Cali Member all of
the Gale Global Membership Interests, free and clear of all Encumbrances. In
consideration for such contribution, the Mack-Cali Member shall receive from the
Company, at the Closing, $600,000 in cash plus a Company Interest equal to 40%
of all of the Company Interests issued and outstanding on the Closing Date,
which Company Interests may be reduced, from time to time, to no less than 35%
of all issued and outstanding Company Interests, in accordance with the terms
and conditions of the Company Operating Agreement.
 
(b)  Upon the terms and subject to the conditions of this Agreement, at the
Closing, the Newmark Member shall contribute and deliver to the Company $400,000
in cash, and agree to perform certain services for the Company in accordance
with the Loans, Sale and Services Agreement. In consideration for such
contributions, the Newmark Member shall receive from the Company, at the
Closing, a Company Interest equal to 40% of all of the Company Interests issued
and outstanding on the Closing Date, which Company Interests may be reduced,
from time to time, to no less than 35% of all issued and outstanding Company
Interests, in accordance with the terms and conditions of the Company Operating
Agreement.
 
(c)  Upon the terms and subject to the conditions of this Agreement, at the
Closing, Marlow shall contribute and deliver to the Company $100,000 in cash,
and execute and deliver to the Company the Marlow Employment Agreement. In
consideration thereof, Marlow shall receive from the Company, at the Closing, a
Company Interest equal to 10% of all of the Company Interests issued and
outstanding on the Closing Date. The parties hereto acknowledge and agree that,
in accordance with the provisions of the Marlow Employment Agreement and the
Company Operating Agreement, Marlow has the opportunity to earn Company
Interests of up to an additional 10% of the Company Interests, which Company
Interests shall be transferred from each of the Mack-Cali Member and the Newmark
Member, pari passu, in accordance with the terms and conditions of the Company
Operating Agreement.
 
 
4

--------------------------------------------------------------------------------


 
(d)  Upon the terms and subject to the conditions of this Agreement, at the
Closing, Panzer shall contribute and deliver to the Company $100,000 in cash. In
consideration for such contribution, Panzer shall receive from the Company, at
the Closing, a Company Interest equal to 10% of all of the Company Interests
issued and outstanding on the Closing date.
 
Section 2.02  Closing.  Upon the terms of this Agreement and subject to the
satisfaction or waiver of the conditions of this Agreement, a closing of the
contributions contemplated by Section 2.01 above, and the issuance of the
Company Interests in consideration thereof, shall take place on December 28,
2006 or such other dates as shall be determined by the parties hereto (the
“Closing Date”), at the offices of Newmark, 125 Park Avenue, New York, New York
(the “Closing”).
 
Section 2.03  Closing Deliveries.  At or prior to the Closing, the parties
hereto shall deliver, or cause to be delivered, to each other, as applicable,
the following:
 
(a)  an Assignment of the Gale Global Membership Interests by the Mack-Cali
Member to the Company, in the form attached hereto as Exhibit B;
 
(b)  the Loans, Sale and Services Agreement, executed by each of the parties
thereto;
 
(c)  the Marlow Employment Agreement, executed by Marlow and the Company;
 
(d)  the Company Operating Agreement, executed by each of the Mack-Cali Member,
the Newmark Member, Marlow and Panzer;
 
(e)  true and complete copies of resolutions of each of the Mack-Cali Member,
M-C Realty, the Newmark Member and Newmark evidencing their respective
authorization of the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, each such certificate
executed by an authorized officer of each entity;
 
(f)  a certificate of a duly authorized officer of each of the Mack-Cali Member,
M-C Realty, the Newmark Member and Newmark certifying (i) the names and
signatures of the officer of each who is authorized to sign this Agreement and
any other agreement delivered in connection with the transactions contemplated
hereby, and (ii) that the representations and warranties of each party set forth
in this Agreement are true and correct, except in any case where the failure to
be true and correct would not have a Material Adverse Effect; and
 
(g)  such other documents as may be reasonably required or appropriate to
effectuate the consummation of the transactions contemplated by this Agreement.
 


5

--------------------------------------------------------------------------------


 


 
Article III  
 
REPRESENTATIONS AND WARRANTIES
OF THE MACK-CALI MEMBER
 
Preliminary Matters. Reference is made to the Original Gale Agreement, and the
representations and warranties contained in Article III thereof, a copy of which
is attached hereto and made a part hereof as Exhibit C (the “Gale
Representations and Warranties”). The Mack-Cali Member represents and warrants
to Newmark that, to the Knowledge of the Mack-Cali Member and except as set
forth in the Marlow Certificate, the Gale Representations and Warranties, to the
extent they relate to Gale Global and the Gale Subsidiaries, (i) are, as of the
date hereof (or if a representation and warranty is made as of a specified date,
as of such date), true and correct in all material respects, and any breaches or
violations of any such representations and warranties arising from or relating
to events that occurred after May 9, 2006 would not have a Material Adverse
Effect on Gale Global and the Gale Subsidiaries, (the “Post May 9th
Representations”), and (ii) were, as of May 9, 2006 (or, if a representation and
warranty is made as of a specified date, as of such date), true and correct in
all material respects, any breaches or violations of any such representations
and warranties arising from or relating to events that occurred on or before May
9, 2006 would not have a Material Adverse Effect on Gale Global and the Gale
Subsidiaries (the “Gale Closing Date Representations”). To the extent the
representations and warranties set forth in Sections 3.01 through 3.10 hereof
are inconsistent with the Gale Representations and Warranties, the
representations and warranties set forth in Sections 3.01 through 3.10 shall
control. Newmark acknowledges that (x) in respect of the Post May 9th
Representations, the Mack-Cali Member is relying solely on the Knowledge of the
Mack-Cali Member and the Marlow Certificate, and (y) in respect of the Gale
Closing Date Representations, is relying on the Marlow Certificate and the Gale
Sellers in making the Gale Representations and Warranties pursuant to the
Original Gale Agreement, and, in each such case, has undertaken no independent
investigation or other affirmative action to verify the Post May 9th
Representations or the Gale Closing Date Representations.
 
Subject to the foregoing limitations and qualifications, the Mack-Cali Member
hereby represents and warrants to the Company, Newmark and the Newmark Member,
as of the date hereof or, if a representation or warranty is made as of a
specified date, as of such date, the following:
 
Section 3.01  Organization, Authority and Qualification.
 
(a)  The Mack-Cali Member (i) is duly organized and validly existing as a
limited liability company and is in good standing under the laws of the
jurisdiction of its organization and (ii) has all necessary power and authority
to enter into this Agreement and the Ancillary Agreements to which it is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and the Ancillary Agreements to which it is a party, the
performance of its obligations hereunder and thereunder and the consummation by
it of the transactions contemplated hereby and thereby, have been duly
authorized by all requisite action on the part of the Mack-Cali Member and no
other action by the Mack-Cali Member is necessary to authorize the transactions
contemplated hereby or thereby or to consummate such transactions.
 
 
6

--------------------------------------------------------------------------------


 
(b)  Gale Global (i) is duly organized and validly existing as a limited
liability company and is in good standing under the laws of its jurisdiction of
organization, (ii) has all necessary power and authority to own, operate or
lease the properties and assets owned, operated or leased by such company and to
carry on its business as it is currently conducted, and (iii) is duly licensed
or qualified to do business and is in good standing in each jurisdiction
requiring it to be licensed or qualified, except for licenses and qualifications
to do business, the loss of which (individually or in the aggregate) would not
reasonably be expected to have a Material Adverse Effect.
 
(c)  This Agreement has been, and upon its execution and the execution of the
applicable Ancillary Agreements shall be, duly executed and delivered by the
Mack-Cali Member, and (assuming due authorization, execution and delivery by the
other parties thereto) this Agreement constitutes, and upon its execution each
of the applicable Ancillary Agreements shall constitute, a legal, valid and
binding obligation of the Mack-Cali Member, enforceable against it in accordance
with their respective terms.
 
Section 3.02  Subsidiaries.
 
(a)  Section 3.02(a) of the Disclosure Schedule sets forth a list of the Gale
Subsidiaries. Other than the Gale Subsidiaries, there are no other corporations,
partnerships, limited liability companies, joint ventures, associations or other
entities in which Gale Global or the Gale Subsidiaries own, of record or
beneficially, any direct or indirect equity or other interest or any right
(contingent or otherwise) to acquire the same. Other than the Gale Subsidiaries,
Gale Global is not a member of any partnership, joint venture or similar
arrangement nor is Gale Global nor any of the Gale Subsidiaries a participant in
any partnership, joint venture or similar arrangement.
 
(b)  Each Gale Subsidiary that is a corporation (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) has all necessary power and authority to carry on its
business as is currently conducted by such Gale Subsidiary, and (iii) is duly
licensed or qualified to do business and is in good standing in each
jurisdiction requiring it to be licensed or qualified except for licenses and
qualifications to do business, the loss of which (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.
 
(c)  Each Gale Subsidiary that is a partnership or limited liability company
(i) is duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has all necessary power and authority to
carry on its business as it is currently conducted by such Gale Subsidiary and
(iii) is duly licensed or qualified to do business and is in good standing in
each jurisdiction requiring it to be licensed or qualified except for licenses
and qualifications to do business, the loss of which (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------


 
Section 3.03  Ownership of the Membership Interests and Subsidiaries.  As of the
date hereof, the Mack-Cali Member has good and marketable title to, and is the
lawful record and beneficial owner of, 100% of the Gale Global Membership
Interests, free and clear of all Encumbrances, and the Gale Global Membership
Interests represent all of the beneficial, voting, management, contingent,
economic interest and other right, title and interest in and to Gale Global.
 
(b)  With respect to the Gale Global Membership Interests, there are no
(i) outstanding ownership interests in Gale Global other than the Membership
Interests owned and held by the Mack-Cali Member, (ii) securities, options,
warrants, calls, rights, commitments, agreements, arrangements or undertakings
of any kind to which the Mack-Cali Member or its Affiliates is a party or by
which any of the foregoing is bound, which obligate the Mack-Cali Member or its
Affiliates to issue, create, deliver and/or provide additional ownership
interests in Gale Global or (iii) arrangements or undertakings which obligate
the Mack-Cali Member or its Affiliates to issue, grant, extend or enter into any
security, option, warrant, call, right, commitment, agreement, arrangement or
other undertaking with respect to Gale Global or the Gale Global Membership
Interests. No person or entity has any voting or management rights with respect
to Gale Global other than the Mack-Cali Member as set forth in and subject to
the Mack-Cali Member’s organizational documents.
 
(c)  Other than as set forth on Section 3.03(c) of the Disclosure Schedule, Gale
Global owns 100%, free and clear of all Encumbrances, directly or indirectly,
of, and has sole voting and dispositive power with respect to, all of the
ownership interests of each of the Gale Subsidiaries, and there are no (i)
outstanding ownership interests in any Gale Subsidiary other than the ownership
interests owned and held by Gale Global, (ii) securities, options, warrants,
calls, rights, commitments, agreements, arrangements or undertakings of any kind
to which Gale Global is a party or by which any of the foregoing is bound, which
obligate Gale Global to issue, create, deliver and/or provide additional
ownership interests in any Gale Subsidiary or (iii) arrangements or undertakings
which obligate Gale Global to issue, grant, extend or enter into any security,
option, warrant, call, right, commitment, agreement, arrangement or other
undertaking with respect to any Gale Subsidiary. No person or entity has any
voting or management rights with respect to the Gale Subsidiaries other than
Gale Global as set forth in and subject to the Subsidiaries’ organizational
documents.
 
Section 3.04  Financial Statements.  The Mack-Cali Member has delivered to
Newmark copies of the financial information for 2003, 2004, 2005, as described
on Section 3.04 of the Disclosure Schedule, in the form delivered to the
Mack-Cali Member by the Gale Sellers, and the financial information for the
first six months of 2006 as described on Section 3.04 of the Disclosure
Schedule.
 
Section 3.05  No Material Adverse Effect, Extraordinary Distributions, or
Claims.  Except as set forth on Section 3.05 of the Disclosure Schedule, to the
Knowledge of the Mack-Cali Member, no event, circumstance or change since June
30, 2006 has occurred or is threatened against Gale Global or the Gale
Subsidiaries, the Gale Global Business or the Gale Global Membership Interests
that, individually or in the aggregate, has had or could reasonably be expected
to have, a Material Adverse Effect. Neither the Mack-Cali Member nor any
Affiliate of the Mack-Cali Member has (i) received any extraordinary
distribution of cash or property since acquiring the Gale Global Membership
Interests, or (ii) filed any claim for indemnification under the Original Gale
Agreement.
 
 
8

--------------------------------------------------------------------------------


 
Section 3.06  Compliance with Laws.  Except as set forth on Section 3.06 of the
Disclosure Schedule, Gale Global, to the Knowledge of the Mack-Cali Member (i)
is not in violation of any applicable Order or any applicable Law of any
Governmental Authority, which individually or in the aggregate, has had, will
have, or reasonably could be expected to have, a Material Adverse Effect, and
(ii) has not received written notice that any such violation is being or may be
alleged.
 
Section 3.07  No Breach.  The execution, delivery and performance of this
Agreement and any Ancillary Agreements to which each of the Mack-Cali Member and
Gale Global is a party, and the consummation of the transactions contemplated
hereby and thereby, will not (i) violate any provision of its charter or bylaws
or any other organizational document or any agreement, guarantee or financial
obligation that it is a party to or for which it is liable; (ii) except as set
forth on Section 3.07 of the Disclosure Schedule, otherwise violate, conflict
with or result in the breach of any of the terms of, result in a material
modification of the effect of, otherwise give any other contracting party the
right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under any agreement to which it is a party or by which it
may be bound or subject; (iii) violate any Order of any Governmental Authority
against, or binding upon, it or the Gale Global Business, or upon the Gale
Global Membership Interests, except for violations which could not reasonably be
expected to have a Material Adverse Effect; (iv) violate or result in the
revocation, suspension, non-renewal or limitation of any Permit, the result of
which would reasonably be expected to have a Material Adverse Effect; (v) to the
Knowledge of the Mack-Cali member, violate any Law except for violations which
could not reasonably be expected to have a Material Adverse Effect; or (vi)
result in the creation of any Encumbrance on the Gale Global Membership
Interests, except for Encumbrances which could not reasonably be expected to
have a Material Adverse Effect.
 
Section 3.08  Claims and Proceedings.  Except as set forth on Section 3.08 of
the Disclosure Schedule, there are no material outstanding Orders of any
Governmental Authority pending or, to the Knowledge of the Mack-Cali Member,
threatened against or involving Gale Global or the Gale Global Business. 
 
Section 3.09  Insurance.  Section 3.09 of the Disclosure Schedule sets forth a
list (specifying the insurer and the policy number or covering note number with
respect to binders, describing any pending claim thereunder of more than $5,000)
of all policies or binders of fire, liability, fidelity, workmen’s compensation,
vehicular and other insurance held by Gale Global for its own account to insure
against its liability and property loss that relate to the Gale Global Business.
Such policies and binders are in full force and effect. Gale Global is not in
default in any material respect with respect to any provision contained in any
such policy or binder and has not failed to give any notice or present any
material claim under any such policy or binder. Gale Global has not received any
written notice of cancellation or non-renewal of any such policy or binder nor
has it received any written notice from any of insurance carrier that any
insurance premiums or other amounts due under any such policy or binder (or
replacement coverage, including renewals) will be materially increased in the
future or that any insurance coverage will or may not be available in the future
on reasonable commercial terms.
 
 
9

--------------------------------------------------------------------------------


 
Section 3.10  Brokers and Finders.  The Mack-Cali Member has not incurred any
Liability for finder’s brokerage, agent’s or advisory fees or commissions in
connection with this Agreement, the Ancillary Agreements or the transactions
contemplated hereby or thereby.
 
Section 3.11  Contracts.  To the knowledge of the Mack-Cali Member, (i) each
contract listed on Section 3.11 of the Disclosure Schedule (the “Contracts”) was
entered into in the ordinary course of the Gale Global Business, and is valid
and binding on Gale Global or the Gale Global Subsidiaries, as the case may be,
and (ii) subject to Section 3.07 of the Disclosure Schedule, neither the Company
or any Gale Global Subsidiary, as the case may be, or any other party thereto,
is in breach of, or default under, any Contract, except for breaches or defaults
that would not have a material adverse effect on the Gale Global Business.
 
Article IIIA
 
REPRESENTATIONS AND WARRANTIES OF MARLOW
 
To the knowledge of Marlow, with respect to any agreements with subcontractors
who provide services in connection with the Contracts and which provide for
payments to a subcontractor of at least (i) $25,000 or (ii) $5,000 and provide
for services to be rendered for pest control, construction, security, window
cleaning or roofing (such agreements in sub-clause (i) and (ii) are collectively
referred to herein as the “Subcontractor Agreements”), all such Subcontractor
Agreements comply with the insurance requirements set forth in the respective
Contracts. In the event that there is any uninsured liability to the Company as
a result of (A) the failure of coverage under its own insurance policies and (B)
a breach by any Subcontractor to comply with the insurance requirements of the
Subcontractor Agreement (each, a “Subcontractor Liability”), Marlow hereby
agrees and acknowledges that any such Subcontractor Liability shall be offset by
Marlow’s Company Membership Interests but in no event in an aggregate amount in
excess of $100,0000. To the extent that the Company receives either an estoppel
certificate or a confirmation of compliance of each Subcontractor Agreement with
the requisite insurance requirements, Ian Marlow’s liability for such
Subcontractor Agreement shall be eliminated for that Subcontractor.
 
Article IV  
 
REPRESENTATIONS AND WARRANTIES
OF NEWMARK AND THE NEWMARK MEMBER
 
Newmark and the Newmark Member hereby, jointly and severally, represent and
warrant to the Company and the Mack-Cali Member, as of the date hereof or, if a
representation or warranty is made as of a specified date, as of such date, the
following:
 
Section 4.01  Organization, Authority and Qualification. 
 
(a)  Each of Newmark and the Newmark Member (i) is duly organized and validly
existing as a limited liability company and is in good standing under the laws
of the jurisdiction of its organization and (ii) has all necessary power and
authority to enter into this Agreement and the Ancillary Agreements to which it
is a party, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Ancillary Agreements to which it is a party,
the performance of its obligations hereunder and thereunder and the consummation
by it of the transactions contemplated hereby and thereby, have been duly
authorized by all requisite action on the part of Newmark and the Newmark Member
and no other action by the Newmark or the Newmark Member is necessary to
authorize the transactions contemplated hereby or thereby or to consummate such
transactions.
 
 
10

--------------------------------------------------------------------------------


 
(b)  Each of Newmark and the Newmark Member (i) has all necessary power and
authority to own, operate or lease the properties and assets owned, operated or
leased by such company and to carry on its business as is currently conducted by
such company and (ii) is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which such qualification is necessary.
 
(c)  This Agreement has been, and upon its execution and the execution of the
applicable Ancillary Agreements shall be, duly executed and delivered by each of
Newmark and the Newmark Member, and (assuming due authorization, execution and
delivery by the other parties thereto) this Agreement constitutes, and upon its
execution each of the applicable Ancillary Agreements shall constitute, a legal,
valid and binding obligation of each of Newmark and the Newmark Member,
enforceable against each of such party in accordance with their respective
terms.
 
Section 4.02  Compliance. 
 
(a)  No Material Adverse Change. No event or circumstance has occurred or is
threatened against Newmark or the Newmark Member since January 1, 2006 that,
individually or in the aggregate, has had or could reasonably be expected to
have, a Material Adverse Effect on Newmark or the Newmark Member.
 
(b)  Compliance with Laws. Except as set forth on Section 4.02 of the Disclosure
Schedule, each of Newmark and the Newmark Member, to the Knowledge of the
Newmark Member (i) is not in violation of any applicable Order or any applicable
Law of any Governmental Authority, which individually or in the aggregate, has
had, will have, or reasonably could be expected to have, a Material Adverse
Effect on the business of Newmark, and (ii) has not received written notice that
any such violation is being or may be alleged.
 
(c)  No Breach. The execution, delivery and performance of this Agreement and
any Ancillary Agreements to which each of Newmark and the Newmark Member is a
party, and the consummation of the transactions contemplated hereby and thereby,
will not (i) violate any provision of its charter or bylaws or any other
organizational document or any agreement, guarantee or financial obligation that
it is a party to or for which it is liable; (ii) except as set forth on Section
4.02 of the Disclosure Schedule, otherwise violate, conflict with or result in
the breach of any of the terms of, result in a material modification of the
effect of, otherwise give any other contracting party the right to terminate, or
constitute (or with notice or lapse of time or both constitute) a default under
any agreement to which it is a party or by which it may be bound or subject;
(iv) violate any Order of any Governmental Authority against, or binding upon,
it; (v) violate or result in the revocation, suspension, non-renewal or
limitation of any Permit, the result of which would have a Material Adverse
Effect on Newmark; or (vi) to the Knowledge of the Newmark member, violate any
Law.
 
 
11

--------------------------------------------------------------------------------


 
Section 4.03  Brokers or Finder.
 
Each of the Newmark and the Newmark Member have not incurred any Liability for
finder’s brokerage, agent’s or advisory fees or commissions in connection with
this Agreement, the Ancillary Agreements or the transactions contemplated hereby
or thereby.
 
Article V  
 
COVENANTS
 
Section 5.01  Excluded Assets.  Reference is made to Sections 5.11(c) and (d) of
the Original Gale Agreement, a copy of which is attached hereto and made a part
hereof as Exhibit D (the “Excluded Assets Provisions”). The parties hereto
affirmatively acknowledge the covenants set forth in the Excluded Assets
Provisions, and agree to execute and deliver, or cause to be executed and
delivered, such instruments, and to take such action as the Mack-Cali Member may
reasonably request in order to comply with, and effectuate the intent of, the
Excluded Assets Provisions, including, without in any way limiting the covenants
set forth in the Excluded Assets Provisions, (a) to use all reasonable efforts
to identify Excluded Assets and to assign, transfer and convey to the Gale
Sellers, without consideration or other payment therefore any Excluded Assets,
and (b) to use all reasonable efforts to identify Assets and to cause the Gale
Sellers to assign, transfer or convey to the Company, if applicable, all Assets
so identified. The covenants contained in Section 5.01 hereof shall survive the
Closing until May 9, 2007.
 
Section 5.02  Bonus Payments.
 
M-C Realty hereby acknowledges and agrees that it shall retain the obligation to
pay any bonus payments to employees of Gale Global who were employed as of
December 27, 2006 for services rendered to Gale Global in 2006. The amounts and
recipients of any such bonus payments shall be determined by M-C Realty in its
sole discretion and, to the extent M-C Realty determines to make such bonus
payments, it agrees to make such payments by March 31, 2007.
 
 
12

--------------------------------------------------------------------------------


 
Article VI  
 
INDEMNIFICATION AND SURVIVAL
 
Section 6.01  Survival of Representations and Warranties.  Each of the parties
hereto has the right to rely fully upon the representations and warranties of
the other parties contained in this Agreement. The parties agree that (i) the
Gale Closing Date Representations shall survive to the extent that the Gale
Representations and Warranties survive, as set forth in Section 8.01 of Article
VIII of the Original Gale Agreement, a copy of which is attached hereto and made
a part hereof as Exhibit E (the “Gale Indemnity Provisions), (ii) the
representations and warranties set forth in Section 3.03 shall survive through
May 9, 2009, and (iii) the Post May 9th Representations, the other
representations and warranties set forth in Article III, and the representations
and warranties set forth in Article IV shall survive for a period of one year
from the date hereof. 
 
Section 6.02  Indemnification for Breach of the Representations and Warranties
of the Mack-Cali Member and Newmark.  Subject to the limitations set forth in
this Article VI, each of the parties hereto agrees to indemnify, defend and hold
harmless any other party to which its representations and warranties were
directed (and its directors, representatives, officers, employees, affiliates,
successors and assigns) from and against all losses, damages, claims, costs and
expenses, awards, judgments and penalties (including reasonable attorneys’ fees
and expenses) actually suffered or incurred (“Losses”) based upon, arising out
of or otherwise in respect of, any inaccuracy in or any breach of any
representation or warranty contained in this Agreement, provided that (i) no
party shall be entitled to such indemnification until such time as such party
has incurred Losses in excess of $250,000, (ii) the Mack-Cali Member shall be
limited in the aggregate amount payable to the Company and the Newmark Member
for Losses claimed under this indemnity relating to the Gale Closing Date
Representations to no more than $4,000,000, (iii) the Mack-Cali Member shall be
limited in the aggregate amount payable to the Company and the Newmark Member
for Losses claimed under this indemnity relating to the Post May 9th
Representations to no more than $1,500,000, (iv) except as otherwise provided in
subparagraphs (ii) and (iii) above, each party shall be limited in the aggregate
amount payable to the other party for Losses claimed under this indemnity to no
more than $1,500,000, and (v) no party shall be entitled to indemnification
herunder if the party knew of a breach of a representation and warranty at the
time such representation and warranty was made. M-C Realty agrees to guaranty
any obligations of the Mack-Cali Member to indemnify, defend and hold harmless
Newmark, the Newmark Member or the Company from and against any Losses, in
accordance with, and subject to the limitations of, the provisions of this
Article VI.
 
Section 6.03  Notice to Indemnifying Party.  If any party hereto (the
“Indemnitee”) receives written notice of any third party claim or potential
claim or the commencement of any action or proceeding of any third party that
could give rise to an obligation on the part of another party (the “Indemnifying
Party”) pursuant to this Agreement, the Indemnitee shall promptly give the
Indemnifying Party notice thereof (the “Indemnification Notice”); provided,
however, that the failure to give the Indemnification Notice promptly shall not
impair the Indemnitee’s right to indemnification in respect of such claim,
action or proceeding unless, and only to the extent that, the lack of prompt
notice adversely affects the ability of the Indemnifying Party to defend against
or diminish the Losses arising out of such claim, action or proceeding. The
Indemnification Notice shall contain factual information describing the asserted
claim in reasonable detail (to the extent known to the Indemnitee) and shall
include copies of any notice or other documents received from any third party in
respect of any such asserted claim. The Indemnifying Party shall have the right
to assume the defense of a third party claim or suit described in this Section
6.03 at its own cost and expense and with counsel of its own choosing; provided,
however, that the Indemnifying Party acknowledges in writing (at the time it
elects to assume the defense of such claim or suit, which shall be not later
than thirty (30) days after the date of the Indemnification Notice) its
obligation under this Section 6.03 to indemnify the Indemnitee with respect to
such claim or suit; the Indemnitee is kept fully informed of all substantive
developments and is furnished copies of all substantive papers; the Indemnitee
is given the opportunity, at its option, to participate at its own cost and
expense and with counsel of its own choosing in the defense of such claim or
suit; and the Indemnifying Party diligently prosecutes the defense of such claim
or suit. In the event that all of the conditions of the foregoing provision are
not satisfied, the Indemnitee shall have the right, without impairing any of its
rights to indemnification as provided herein, to assume and control the defense
of such claim or suit and to settle such claim or suit. The Indemnifying Party
shall make no settlement of any such third party claim or suit without the prior
written consent of the Indemnitee (which shall not be unreasonably withheld or
delayed). No settlement of any such third party claim or suit shall be made by
the Indemnitee if the Indemnifying Party shall have assumed the defense thereof
and shall be in substantial compliance with its obligations with respect thereto
as set forth above in this Section 6.03. If the Indemnifying Party chooses to
defend any claim, the Indemnitee shall make available to the Indemnifying Party,
any books, records or other documents within its control that are necessary or
appropriate for such defense. Notwithstanding the foregoing, the Indemnitee
shall have the right to employ separate counsel at the Indemnifying Party’s
expense and to control its own defense of such asserted liability if in the
written opinion of counsel to such Indemnitee a conflict or potential conflict
exists between the Indemnifying Party and such Indemnitee that would make such
separate representation advisable.
 
 
13

--------------------------------------------------------------------------------


 
Section 6.04  Remedies for Breach of the Gale Closing Date Representations. 
Notwithstanding anything contained in this Agreement to the contrary, except as
set forth in Section 6.05, the parties hereto agree, that with respect to any
Losses based upon, arising out of or otherwise in respect of, any breach of the
Gale Closing Date Representations to the extent they relate to Gale Global and
the Gale Subsidiaries (the “Gale Losses”), the parties shall look solely to the
Gale Sellers in accordance with the Gale Indemnity Provisions, and neither Gale
Global, the Mack-Cali Member, M-C Realty or their respective Affiliates shall
have any liability for indemnification or recovery of Gale Losses. Upon receipt
from the Newmark Member of a claim for Gale Losses (the “Gale Notice”), the
Mack-Cali Member shall, provided such claim is in excess of $250,000, take such
action to seek indemnification and recovery from the Gale Sellers for the Gale
Losses (a “Gale Claim”) in accordance with the terms of the Gale Indemnity
Provisions. The prosecution of any Gale Claim made by Newmark or the Newmark
Member shall be controlled by Newmark, provided that any and all communication
with the Gale Sellers shall be through the Mack-Cali Member, and provided that
the Company shall pay all costs and expenses of counsel in connection with a
Gale Claim, which counsel shall be approved by the Mack-Cali Member, such
approval not to be unreasonably withheld or delayed. Notwithstanding anything
contained herein or the Gale Indemnity Provisions to the contrary, the Members
and the Company shall be limited in the aggregate amount payable to it for Gale
Losses claimed under this Section 6.04 to no more than $4,000,000, which amount
shall be reduced proportionately by amounts payable to the Mack-Cali Member or
its Affiliates in respect of Losses based upon, arising out of or otherwise in
respect of, any breaches of the Gale Closing Date Representations to the extent
they do not relate to Gale Global and the Gale Subsidiaries (the “Non-Gale
Losses”); provided, however, subject to the provisions of Section 6.05, any such
reductions shall not reduce the aggregate amount payable to the Company for Gale
Losses claimed under this Section 6.04 to less than $1,500,000; provided,
further, however, no party shall be entitled to indemnification herunder if the
party knew of a breach of a representation and warranty at the time such
representation and warranty was made. Newmark shall deliver to the Mack-Cali
Member the Gale Notice with respect to Gale Losses or any third party claim or
potential claim or the commencement of any action or proceeding of any third
party that could give rise to an obligation of the Mack-Cali Member to commence
a Gale Claim. The Gale Notice shall contain factual information describing the
asserted breach of the Gale Closing Date Representations, as well as any claim
in reasonable detail (to the extent known to the Newmark Member), and shall
include copies of any relevant information, notices or other documents received
from any third party in respect of any such asserted claim. Newmark and the
Newmark Member also shall provide to the Mack-Cali Member such additional
information as shall be reasonably requested by the Mack-Cali Member from time
to time in order for the Mack-Cali Member to communicate with the Gale Sellers.
Any recoveries from the Gale Sellers with respect to a Gale Claim shall be,
subject to the terms of this Section 6.04, paid to the Company in accordance
with and subject to the terms of the Gale Indemnity Provisions, as follows: (i)
any cash amounts recovered from the Gale Sellers by the Mack-Cali Member in
connection with a Gale Claim shall be paid to the Company, provided that any
such amounts shall be paid in amounts proportionate with cash amounts recovered
from the Gale Seller by the Mack-Cali Member in connection with any Non-Gale
Losses, (ii) the amount of any offset against any payments to the Gale Sellers
pursuant to the earnout provisions set forth in Exhibit D of the Original Gale
Agreement retained by the Mack-Cali Member in full or partial satisfaction of a
Gale Claim shall be paid in cash to the Company, or (iii) the surrender and
cancellation of OP Units held by the Gale Sellers in full or partial
satisfaction of a Gale Claim shall be paid in cash to the Company at a valuation
of $44.50 per OP Unit. Each party shall keep the other parties fully informed of
all substantive developments in respect of any Gale Claim.
 
 
14

--------------------------------------------------------------------------------


 
Section 6.05  Arbitration.  In the event that the Newmark Member delivers to the
Mack-Cali Member a Gale Notice, and the claim for Gale Losses cannot be pursued
or adjudicated, in whole or in part, due to the prior recovery from the Gale
Sellers of the maximum aggregate amount recoverable under the Gale Indemnity
Provisions, then, during the 30-day period following the delivery of the Gale
Notice (the “Negotiation Period”), the parties shall meet to review the claim
detailed in the Gale Notice and determine whether the Gale Sellers would have
been liable for such claim and for what amount, had the maximum aggregate amount
recoverable under the Gale Indemnity Provisions not been exhausted. If the
parties do not reach an agreement within such 30-day period as to what, if any,
amount should be allocated to the Gale Losses set forth in the Gale Notice, and
paid to the Newmark Member by the Mack-Cali Member, the Newmark Member may,
during the 30-day period following the end of the Negotiation Period, submit the
matter to JAMS for arbitration in New York City, to determine whether the Gale
Sellers would have been liable for the Gale Losses set forth in the Gale Notice
and for what amount, and to determine a fair and equitable allocation among the
amounts received by the Mack-Cali Member for its Non-Gale Losses, the amounts
that the Company would have received for the Gale Losses had the Gale Indemnity
Provisions not been exhausted, and the amounts, if any, that have already been
received from the Gale Sellers for Losses relating to the Gale Closing Date
Representations. In the event that the arbitrator rules in favor of the Newmark
Member, the Mack-Cali Member shall pay to the Newmark Member, within 30 days
following such arbitrator’s decision, the amount, if any, determined by such
arbitrator; provided, however, that in no event shall such amount exceed
$1,500,000; and provided, further, however, that any amounts payable shall also
be subject to the limitations set forth in Section 6.02 and Section 6.04. All
fees, costs and expenses (including reasonable attorneys’ fees and the costs of
the arbitrator(s)) incurred in connection with such arbitration, shall be borne
by the Company.
 
 
15

--------------------------------------------------------------------------------


 
Article VII  
 
CONDITIONS TO CLOSING 
 
The obligation of each of each of the parties to enter into and complete the
Closing is subject to the fulfillment on or prior to the Closing Date of the
following conditions, any one or more of which may be waived by each in its sole
discretion:
 
Section 7.01  Representations and Covenants.  The representations and warranties
of each of the parties contained in this Agreement shall be true, complete and
accurate in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date. Each shall have
performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed or complied with by each
on or prior to the Closing Date.  
 
Section 7.02  Governmental Permits and Approvals.  Any and all Permits necessary
for the consummation of the transactions contemplated hereby shall have been
obtained. 
 
Section 7.03  Legal Proceedings.  No suit, action, claim, proceeding or
investigation shall have been instituted or threatened by or before any court or
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority seeking to
restrain, prohibit or invalidate this Agreement, the Ancillary Agreements or the
transactions contemplated hereby or thereby.
 
Section 7.04  Transaction Documents.  Each of the Ancillary Documents shall have
been executed and delivered.
 
Section 7.05  Closing Deliverable.  All of the deliverables set forth in Section
2.03 shall have been made to the appropriate party.
 
Section 7.06  Good Standing Certificates.  Each party hereto not an individual
shall have received from each other party hereto certificates from the Secretary
of State or other appropriate official of the respective jurisdictions of
incorporation or formation, as the case may be, to the effect that each entity
is in good standing in such jurisdiction as of a date within thirty (30) days of
the Closing Date.
 
 
16

--------------------------------------------------------------------------------


 
Section 7.07  Contributions.  The contributions by the parties set forth in
Section 2.01 shall have been made.
 
Article VIII  
 
MISCELLANEOUS PROVISIONS
 
Section 8.01  Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. No party shall have the right to assign this Agreement or its
rights hereunder without the consent of the other parties.
 
Section 8.02  Further Assurances.  Each party hereto agrees that it will, from
time to time after the date of this Agreement, at its expense execute and
deliver such other certificates, documents and instruments and take such other
action as may be reasonably requested by the other party to carry out the
transactions contemplated hereby. 
 
Section 8.03  Remedies Limited; Non-Recourse.  The full and exclusive rights,
powers and remedies of the parties hereto, other than such injunctive or other
equitable remedies as may be available to such party, for a breach of or a
default under this Agreement (including without limitation, a breach of or
default under any of the representations, warranties, covenants or agreements
contained in this Agreement) shall be the indemnification afforded under Article
VI hereof.
 
Section 8.04  Waiver.  No waiver, amendment or supplement of or to the Agreement
shall be effective unless in writing and signed by all of the parties hereto or,
in the case of a waiver, by the party granting the waiver.
 
Section 8.05  Entire Agreement; Exhibits and Schedules.  This Agreement and the
Ancillary Agreements (together with the certificates, agreements, Exhibits,
Schedules, instruments and other documents referred to herein) constitutes the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersedes all prior agreements and understandings, both written
and oral, with respect to such subject matter. The Exhibits and Schedules to
this Agreement are incorporated by reference herein and are made a part hereof
as if they were fully set forth herein.
 
Section 8.06  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of New York applicable to agreements made and to be
performed entirely within such state.
 
Section 8.07  Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, transmitted by
telecopy or mailed by registered or certified mail (return receipt requested) or
by overnight delivery to the parties at the addresses set forth on Section 8.07
of the Disclosure Schedule (or at such other address for a party as may be
specified by like notice). All notices shall be deemed to have been given upon
receipt if delivered personally, by nationally recognized overnight courier or
by telecopy, or five days after mailing, if mailed. Refusal to accept delivery
shall constitute receipt for purposes of the foregoing.
 
 
17

--------------------------------------------------------------------------------


 
Section 8.08  Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 8.09  Counterparts.  This Agreement may be executed in multiple
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
 
Section 8.10  Severability.  The invalidity of any term or terms of this
Agreement shall not affect any other term of this Agreement, which shall remain
in full force and effect.
 
[Remainder of page intentionally left blank]
 

18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
NKFGMS Owners, LLC
 


By: /s/ Ian Marlow        
       Ian Marlow

 
THE GALE CONSTRUCTION SERVICES COMPANY, LLC
 

 
By:
The Gale Real Estate Service Company, L.L.C., sole member

 
By:
Mack-Cali Services, Inc., sole member





By: /s/ Mitchell E. Hersh    
       Mitchell E. Hersh
       President and Chief Executive Officer

 
MACK-CALI REALTY, L.P.
 
By: Mack-Cali Realty Corporation, its general partner
 
By: /s/ Mitchell E. Hersh    
       Mitchell E. Hersh
       President and Chief Executive Officer

 
NKFFM Limited Liability Company


By: /s/ Barry Gosin        
       Barry Gosin
       Manager

 
NEWMARK & COMPANY REAL ESTATE, INC.
d/b/a NEWMARK KNIGHT FRANK
 


 
By: /s/ Barry Gosin        
       Barry Gosin
     Manager

 
/s/ Ian Marlow            
Ian Marlow
 


/s/ Scott Panzer            
Scott Panzer
 


 
[Signature Page to the Membership Interest Purchase and Contribution Agreement]
 
 
19

--------------------------------------------------------------------------------


 
Exhibits:
 




Exhibit A
 
Marlow Certificate
 
Exhibit B
 
Assignment of the Gale Global Membership Interest
 
Exhibit C
 
Gale Representations and Warranties
 
Exhibit D
 
Excluded Assets Provisions
 
Exhibit E
 
Gale Indemnity Provisions
 



 


 
Disclosure Schedule:
 


Section 3.02(a)
 
Gale Subsidiaries
 
Section 3.03(c)
 
Encumbrances
 
Section 3.04
 
Financial Statements
 
Section 3.05
 
No Material Adverse Change
 
Section 3.06
 
Compliance with Laws
 
Section 3.07
 
No Breach
 
Section 3.08
 
Claims and Proceedings
 
Section 3.09
 
Insurance
 
Section 3.11
 
Contracts
 
Section 4.02
 
No Breach
 
Section 8.07
 
Notices
 


20

--------------------------------------------------------------------------------



DISCLOSURE SCHEDULE
 

21

--------------------------------------------------------------------------------



SECTION 3.02(a)
 
GALE SUBSIDIARIES
 




Name of Entity
 
Place of Formation
Ownership of Entity
The Gale Puerto Rico Company, Inc.
Commonwealth of Puerto Rico
Gale Global Facility Services, L.L.C. (“GGFS”)
Gale Global Facility Services Limited
United Kingdom
GGFS
Gale Global Facility Services GmbH
Germany
Gale Global Facility Services Limited
GFS Landscaping Services, LLC
State of Delaware
GGFS
GFS Janitorial Servicves, LLC
State of Delaware
GGFS
GFS Mechanical Services, LLC
State of Delaware
GGFS
GFS Self-Performing Services, LLC
State of Delaware
GGFS





 


 

22

--------------------------------------------------------------------------------



SECTION 3.03(c)
 


 
None.
 


 

23

--------------------------------------------------------------------------------



SECTION 3.04
 


 
See attached (1) The Gale Company, L.L.C. Consolidated Financial Statements Year
Ended December 31, 2003, (2) The Gale Company, L.L.C. Consolidated Financial
Statements Year Ended December 31, 2004, (3) Preliminary Unaudited Consolidating
Pro Forma Balance Sheets 2005 and Preliminary Unaudited Consolidating Pro Forma
Income Statements 2005, and (4) Preliminary Unaudited Summary Income Statement
for the period beginning January 1, 2006 and ending June 30, 2006.
 


 

24

--------------------------------------------------------------------------------



SECTION 3.05
 
M-C Realty has withdrawn the aggregate amount of $217,859.04. for expenses
advanced in connection with the build-out of the office space of Newmark Knight
Frank Global Management Services, LLC at 10 Sylvan Way, Parsippany, New Jersey.
 


 


 

25

--------------------------------------------------------------------------------



SECTION 3.06
 


 
None.
 


 

26

--------------------------------------------------------------------------------



SECTION 3.07
 


 
The parties acknowledge that no consent to the transfers and assignments
contemplated by this Agreement has been sought or received from the parties to
those contracts listed on Section 3.11 of the Disclosure Schedule and that such
lack of consent may constitute a default under said contracts and therefore
provide a right to terminate such contracts.
 


 


 

27

--------------------------------------------------------------------------------



SECTION 3.08
 


 
None.
 


 

28

--------------------------------------------------------------------------------



SECTION 3.09
 
Schedule of Insurance as of December 26, 2006 (unless otherwise noted)
 
THE GALE DIVISION OF MACK-CALI
The policies below include Gale Global Facility Services, LLC and other entities
as named insureds.


GENERAL LIABILITY POLICY
National Fire Insurance Company of Hartford
Policy Number: Binder B06063045247


The premium for this policy is subject to audit based upon actual exposures
during the policy period.


WORKERS COMPENSATION
Insurer: Continental Casualty Company
Policy Numbers:  California:  2084941146
All other states:  2084911695


OHIO WORKERS COMPENSATION POLICY
State of Ohio Bureau of Workers Compensation
Policy Number: 1387767 


AUTOMOBILE POLICY
Insurer: Continental Casualty Company
Policy Number: C 2089117463


EXCESS LIABILITY POLICIES
Insurer: Continental Casualty Company
Policy Number: L2090703566


Insurer: North River Insurance Company (Crum & Forster)
Policy Number: TBD


Insurer: American Guarantee and Liability Insurance Company
Policy Number: AEC 9138540 00


PROFESSIONAL AND POLLUTION LIABILITY POLICY
Insurer: Greenwich Insurance Company
Policy Number: PEC0020574


MISCELLANEOUS ERRORS AND OMISSIONS LIABILITY POLICY
Insurer: Westchester Surplus Lines Insurance Company
Policy Number: EON G23613001 001



29

--------------------------------------------------------------------------------



EUROPEAN OPERATIONS
Insurer: The Insurance Company of the State of Pennsylvania
Policy Number: WR10004417


MISCELLANEOUS PROFESSIONAL LIABILITY POLICY (extended reporting period)
Insurance Company: Executive Risk Indemnity Inc.
Policy Number:  6803-4272 (tail coverage)


DIRECTORS & OFFICERS / EMPLOYMENT PRACTICES LIABILITY POLICY (extended reporting
period)
Insurance Company: Federal Insurance Company
Policy Number:  6802-2239 (tail coverage)


FIDUCIARY LIABILITY POLICY (extended reporting period)
Insurance Company: Federal Insurance Company
Policy Number:  8142-3490 (tail coverage)


EMPLOYED LAWYERS PROFESSIONAL LIABILITY POLICY (extended reporting period)
Insurance Company: Executive Risk Specialty Insurance Company
Policy Number: 6802-1679 (tail coverage)


PROPERTY, EMPLOYMENT PRACTICES LIABILITY, FIDELITY, AND DIRECTORS AND OFFICERS
LIAIBLITY COVERAGES ARE PROVIDED UNDER MACK-CALI’S INSURANCE PROGRAM


There is also a policy arranged by the Simon Malls for Gale GFS.
 
Insurance Claims
 


Claimant
Payment
Reserve
     
Liability:
   
Fay
$3,609 (expenses)
$5,849
     
Sun Microsystems
$47,876 (expenses)
$150,000
     
Andrews
$0
$160,000
     
Roth
$12,252 (expenses)
$52,403
     
Property:
   
PAETEC Communications
$0
$71,000
     
Workers Compensation:
         
Maltbie-Hulse (carpal tunnel)
$10,526
 

 


 
 
 
 
 
 


30

--------------------------------------------------------------------------------




SECTION 3.11


 
Contracts of the Gale Global Business:
 

1.  
AT&T

 

2.  
New York Life

 

3.  
Toys R Us

 

4.  
Panasonic North America

 

5.  
BASF

 

6.  
BNP Paribas

 

7.  
Principal Global Investors

 

8.  
Cendant

 

9.  
Unilever

 

10.  
UPS

 

11.  
ISI

 

12.  
Villa Contracting

 

13.  
Simon

 

31

--------------------------------------------------------------------------------



DISCLOSURE SCHEDULE
OF
NEWMARK AND NEWMARK MEMBER
TO
CONTRIBUTION AGREEMENT
 
Section 4.02:
 
Section 4.02(b): Compliance with Laws.
 
None.
 
Section 4.02(c): No Breach.
 
None.
 

32

--------------------------------------------------------------------------------



SECTION 8.07
 
NOTICES
 
If to NKFGMS Owners, LLC:
 
c/o Gale GFS
 
10 Sylvan Way, Floor 2
 
Parsippany, New Jersey 07054
 
Facsimile: (973) 842-0633
Telephone: (973) 898-8840
Attention: Ian Marlow
President


With a copy to:
 
Newmark Knight Frank
125 Park Avenue,
New York, NY 10017
 
Facsimile: (212) 372-2156
Telephone: (212) 372-2386
Attention: Elaine Kleinberg
 
General Counsel
 
If to The Gale Construction Services Company, L.L.C.:
 
If mailed to:


c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, New Jersey 08818-7817


If sent via overnight courier service:


c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837-2206


With two (2) separate copies of the
Notice sent to the attention of:


Facsimile: (732) 205-9040
Telephone: (732) 590-1040
Attention:  Mitchell E. Hersh
President and Chief Executive Officer
 
 
33

--------------------------------------------------------------------------------




And


Facsimile: (732) 205-9015
Telephone: (732) 590-1010
Attention:  Roger W. Thomas
Executive Vice President and General Counsel




With a copy (which shall not constitute notice) to:


Seyfarth Shaw LLP
1270 Avenue of the Americas, Suite 2500
 
New York, New York 10020-1801
 
Facsimile: (212) 218-5501
Telephone: (212) 218-5620
Attention: John P. Napoli, Esq.
 
If to Mack-Cali Realty, L.P.:
 
If mailed to:


c/o Mack-Cali Realty Corporation
P.O. Box 7817
Edison, New Jersey 08818-7817


If sent via overnight courier service:


c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837-2206


With two (2) separate copies of the
Notice sent to the attention of:


Facsimile: (732) 205-9040
Telephone: (908) 590-1040
Attention:  Mitchell E. Hersh
President and Chief Executive Officer


And


Facsimile: (732) 205-9015
Telephone: (732) 590-1010
Attention:  Roger W. Thomas
Executive Vice President and General Counsel
 
 
34

--------------------------------------------------------------------------------






With a copy (which shall not constitute notice) to:


Seyfarth Shaw LLP
1270 Avenue of the Americas, Suite 2500
 
New York, New York 10020-1801
 
Facsimile: (212) 218-5501
Telephone: (212) 218-5620
Attention: John P. Napoli, Esq.
 


If to NKFFM Limited Liability Company :
 
c/o Newmark Knight Frank
125 Park Avenue,
New York, NY 10017


With two (2) separate copies of the
Notice sent to the attention of:


Facsimile: (212) 949-5250
Telephone: (212) 372-2339
Attention:  Joseph Rader
        Chief Operating Officer
 
And
 
Facsimile: (212) 372-2156
Telephone: (212) 372-2386
Attention:  Elaine Kleinberg
                         General Counsel
 

35

--------------------------------------------------------------------------------



If to Newmark & Company Real Estate, Inc. (d/b/a Newmark Knight Frank):
 
c/o Newmark Knight Frank
125 Park Avenue,
New York, NY 10017
With two (2) separate copies of the
Notice sent to the attention of:


Facsimile: (212) 949-5250
Telephone: (212) 372-2339
Attention:  Joseph Rader
                        Chief Operating Officer
 
And
 
Facsimile: (212) 372-2156
Telephone: (212) 372-2386
Attention:  Elaine Kleinberg
                         General Counsel
 

36

--------------------------------------------------------------------------------



SCHEDULE 3.09


THE GALE DIVISION OF MACK-CALI
Schedule of Insurance as of December 26, 2006 (unless otherwise noted)
The policies below include Gale Global Facility Services, LLC and other entities
as named insureds.
 
GENERAL LIABILITY POLICY
National Fire Insurance Company of Hartford
Policy Number: Binder B06063045247
 
The premium for this policy is subject to audit based upon actual exposures
during the policy period.
 
WORKERS COMPENSATION
Insurer: Continental Casualty Company
Policy Numbers:  California: 2084941146
All other states: 2084911695
 
OHIO WORKERS COMPENSATION POLICY
State of Ohio Bureau of Workers Compensation
Policy Number: 1387767 
 
AUTOMOBILE POLICY
Insurer: Continental Casualty Company
Policy Number: C 2089117463
 
EXCESS LIABILITY POLICIES
Insurer: Continental Casualty Company
Policy Number: L2090703566
 
Insurer: North River Insurance Company (Crum & Forster)
Policy Number: TBD
 
Insurer: American Guarantee and Liability Insurance Company
Policy Number: AEC 9138540 00
 
PROFESSIONAL AND POLLUTION LIABILITY POLICY
Insurer: Greenwich Insurance Company
Policy Number: PEC0020574
 
MISCELLANEOUS ERRORS AND OMISSIONS LIABILITY POLICY
Insurer: Westchester Surplus Lines Insurance Company
Policy Number: EON G23613001 001
 

37

--------------------------------------------------------------------------------





 